Citation Nr: 1609645	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion
DIABETES MELLITUS

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claim.

In February 2016, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In June 2008 a physician's reported that the Veteran had cardiovascular complications of diabetes mellitus.  The Veteran has not submitted a claim for service connection for these complications and the rating criteria require separate ratings for all complications of diabetes.  38 C.F.R. § 4.118, Diagnostic Code 7913 (2015).  This matter is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has current diabetes mellitus type II and was exposed to herbicides during active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be presumed service-connected if shown to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been diagnosed with diabetes mellitus type II.  In a statement dated in June 2008, Dr. Nash reported that the Veteran had diabetes mellitus requiring insulin and restricted diet or hypoglycemic agent and restricted diet.  The findings on VA examination in May 2009 support Dr. Nash's statement.  This evidence shows diabetes is present to a compensable degree.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  As such, if the evidence shows that he served in the Republic of Vietnam during active service, service connection will be warranted for this condition on a presumptive basis.  

The Veteran testified before the Board that he worked repairing aircraft in the service.  His specialty was aircraft pneudraulics.

The Veteran testified that he was in Vietnam on several occasions beginning in 1964.  He stated that he spent a year in Korat, Thailand, and was also sent to Da Nang and Cam Ranh Bay, Vietnam to repair aircraft that were too damaged to return to Korat.  He indicated that initially the base at Korat did not have barracks or an official administration and in order to go fix aircraft "we'd just jump on a C-47 and [fly] one over there."  When in Da Nang, the Veteran indicated that they would stay 15-20, sometimes 30 days at a time in order to affect repairs.

The Veteran's service personnel records indicate that he was trained and had duties as an aircraft pneudraulic repairman and schooled to repair hydraulics and C-133 aircraft.  They confirm his assignment to Korat, Thailand from approximately April 1966 to February 1967.   He participated in the Vietnam Advisory Campaign in August and September 1964; the Vietnam Air Campaign from May to June 1966; and Vietnam Air Offensive Campaign, from June to December 1966.  The National Personnel Records Center reported that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.

An evaluation covering the period from April to September 1966 shows the Veteran worked on unscheduled maintenance and in repairs.  He had had "numerous TDY's" to unspecified locations.

The Veteran's testimony is credible.  The service personnel records, while not confirming Vietnam duty, are consistent with the testimony and show that his reports are consistent with the circumstances of his service.

In summary, the evidence in this case demonstrates that the Veteran has been diagnosed with diabetes mellitus type II and was likely exposed to Agent Orange during military service.  As such, the preponderance of the evidence is in favor of the claim.  Reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


